Section 220 of the General Tax Law (Chapter 908 of the Laws of 1896) imposes a tax of five per centum "upon the transfer of any property, real or personal, of the value of five hundred dollars or over, *Page 409 
* * * to persons or corporations not exempt by law from taxation on real or personal property" in certain cases, including a transfer by will by a resident of the state. The charter of the Roosevelt Hospital expressly provides that its property, real and personal, shall be exempt from taxation (Chapter 4 of the Laws of 1864) and the property of the Children's Aid Society was made exempt from taxation by special act (Chapter 468 of the Laws of 1868). Unless such exemption provisions have been repealed, section 220 of the General Tax Law does not impose a tax upon the transfer of property to them under the Huntington will. It is conceded that there has been no express repeal, and it is contrary to the general rules of interpretation of statutes to hold that the provisions of a charter or special act of the legislature conferring rights are repealed by mere implication. (Clarkson v. Hudson River R.R. Co., 12 N.Y. 304.)
But I am unable to find anything in the General Tax Law of 1896 indicating a legislative intent to repeal, or affecting in the slightest degree the charters or special acts exempting the property of charitable corporations from taxation. On the contrary, subdivision 7 of section 4 of that law expressly exempts from taxation the real and personal property of all corporations or associations "organized exclusively for the moral or mental improvement of men or women, or for religious, bible, tract, charitable, benevolent, missionary, hospital, infirmary, educational, scientific, literary, library, patriotic, historical or cemetery purposes, or for the enforcement of laws relating to children or animals, or for two or more of such purposes." So if the corporations in question had not already been exempt by special provisions of law this provision would have exempted their property from taxation. A provision which seeks to secure to all charitable corporations exemption from taxation certainly cannot be said to suggest a legislative intent to repeal charters containing like exemptions.
After the General Tax Law went into effect, then, the Roosevelt Hospital and the Children's Aid Society were exempt from the transfer tax because by their charters their *Page 410 
real and personal property was exempt from taxation. The property of other charitable organizations was also exempt because the real and personal property of all corporations in that class was exempted from taxation by subdivision 7 of section 4 of the General Tax Law.
All continued to be thus exempted until the enactment of chapter 382 of the Laws of 1900, which added a section to article 10 of the Tax Law, which article related to transfers of property and of which article section 220 forms a part. The section added is number 243 and reads as follows:
"Exemptions in article one not applicable. — The exemptions enumerated in section four of the tax law, of which this article is a part, shall not be construed as being applicable in any manner to the provisions of article ten hereof."
After that section took effect, corporations and associations depending upon subdivision 7 of section 4 for exemption of their real and personal property from taxation, became subject to a tax upon transfer of property under section 220, but corporations exempted by other legislative enactments were not affected by it for the section was in terms applied and limited to section 4 of the Tax Law. And so we held inferentially in Matter of Thrall
(157 N.Y. 46). There the question was whether a bequest by will to a municipal corporation was subject to the transfer tax, and we held that it was not because its property held for a public use within the corporate limits was exempt by law from taxation and, that being so, section 220 did not impose a transfer tax upon it.
The argument that the result is an inequitable one cannot be answered, but the responsibility for it rests with the legislature, not with the courts, for the latter must read a statute, clear and precise in its terms as this one is, as they find it and not add to or take from it for the purpose of curing a supposed blunder of the legislature. (Johnson v. HudsonRiver R.R. Co., 49 N.Y. 462.)
The order should be affirmed, with costs.
BARTLETT, MARTIN and VANN, JJ., concur with LANDON, J.; O'BRIEN and HAIGHT, JJ., concur with PARKER, Ch. J. *Page 411 
Order affirmed as to the New York Society for the Ruptured and Crippled and the American Guardian Society and Home of the Friendless, and reversed as to the Roosevelt Hospital and the Childrens' Aid Society and the transfer tax imposed upon each society, without costs.